09/28/2018
       IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                        AT KNOXVILLE
                       Assigned on Briefs September 26, 2018

          STATE OF TENNESSEE v. RODNEY CARSON FORBES

                 Appeal from the Criminal Court for Knox County
                        No. 70672 G. Scott Green, Judge
                    ___________________________________

                          No. E2017-02093-CCA-R3-CD
                      ___________________________________

Rodney Carson Forbes, Defendant, filed a Tennessee Rule of Criminal Procedure 36.1
motion seeking pretrial jail credits. The trial court summarily dismissed the motion for
failure to state a colorable claim. We affirm.


 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed
                                  and Remanded


ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which JAMES
CURWOOD WITT, JR., and ROBERT W. WEDEMEYER, JJ., joined.

Rodney Carson Forbes, Wartburg, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Katherine C. Redding, Assistant
Attorney General; Charme P. Allen, District Attorney General; and Kevin Allen,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                      OPINION

       On January 8, 2002, pursuant to a plea agreement, Defendant pled guilty in case
70373 to second degree murder and was sentenced to twenty years to serve. On the same
day, he pled guilty in case 70672 to conspiracy to commit first degree murder and was
sentenced to serve a consecutive fifteen-year sentence as a standard offender. In June
2017, Defendant filed a Rule 36.1 motion seeking jail credit from May 1, 2000 through
January 8, 2002, in case 70672. The judgment of conviction in case 70672 noted an
“offense date” of May 2000 and a “filing date” of the presentment of June 1, 2000, and
does not provide pretrial jail credit. The judgment of conviction in case 70373 is not
included in the appellate record.

        On June 27, 2017, the trial court entered an order denying the motion. The order
states the following, with emphasis added:

       On June 19, 2017[,] [Defendant] filed a pro-se pleading styled “Motion to
       Correct an Illegal Sentence” wherein he alleges he is entitled to relief
       pursuant to Rule 36.1 Tennessee Rules of Criminal Procedure. The
       gravamen of [Defendant’s] present complaint is that he was not awarded
       pre-trial jail credits from May 1, 2000 thru the date of judgment, January 8,
       2002. On this same date, however, [Defendant] plead guilty in case #70373
       to Second Degree Murder and was sentenced to an agreed upon sentence of
       twenty (20) years within the Tennessee Department of Correction[].
       [Defendant] was awarded pre-trial jail credit in case # 70373 from
       February 11, 2002 thru January 8, 2012. The judgment of conviction for
       #70672 orders the service of that sentence consecutively to #70373. As a
       consequence, [Defendant], having received the pre-trial jail credit(s) he
       now seeks in #70373, is not entitled to these same credits in a consecutive
       sentence.

The pretrial jail credits stated in the trial court’s order—February 11, 2002 thru January
8, 2012—occurred after Defendant pled guilty in case 70373. The pretrial jail credit
dates in the trial court’s order are obviously not correct.

        Defendant alleges that his sentence in case 70672 is illegal because the trial court
failed to award pretrial jail credits. Our supreme court has held that “a trial court’s
failure to award pretrial jail credits does not render the sentence illegal and is insufficient,
therefore, to establish a colorable claim for relief under Rule 36.1.” State v. Brown, 479
S.W.3d 200, 213 (Tenn. 2015) (italics in original). The opinions of this court cited by
Defendant were issued before and superseded by Brown.

       We affirm the trial court’s denial of the Rule 36.1 motion but remand for entry of
a corrected order showing the actual pretrial jail credit Defendant received in case 70373.



                                               ____________________________________
                                               ROBERT L. HOLLOWAY, JR., JUDGE



                                             -2-